Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 1 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 2 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 3 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 4 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 5 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 6 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 7 of 8
Case 18-13774-mdc   Doc 810    Filed 06/26/19 Entered 06/26/19 17:28:30   Desc Main
                              Document      Page 8 of 8
